Citation Nr: 1217383	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and schizophrenic disorder.

2. Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The appellant had active military service from August 1975 to December 1975 with additional periods of verified active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the instant claim has been transferred to the RO in New Orleans, Louisiana.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The appellant's initial claim was for service connection for PTSD.  The RO also considered a claim of service connection for schizophrenia.  In light of the foregoing, the appellant's claim for has been recharacterized as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims service connection for an acquired psychiatric disability and spine disability as directly related to a period of ACDUTRA.  Specifically, he asserts that he was throwing live grenades on a practice range during a training exercise, and the explosion from the grenades caused a back injury and continues to give him flashbacks, animosity and hallucinations.  

Service connection may be established for a chronic disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Records received from the Louisiana Army National Guard indicate the appellant served on ACDUTRA May 29 to June 12, 1976; June 18 to July 2, 1977; June 2 to 16, 1979, and from May 31 to June 14, 1980.  The appellant has stated that his disabilities were incurred during one of these periods of ACDUTRA, and that he was treated for injuries at Fort Polk, Louisiana.  See, e.g., July 2008 substantive appeal.  

A review of the appellant's service treatment records reveals no complaints of, or treatment for, a spine or psychiatric condition during a period of ACDUTRA.  However, to date, the request for service records has been limited to service treatment records.  Clinical records may be held at the facility at which clinical treatment was obtained.  As such, a remand is necessary to allow for further attempts to obtain these treatment records.  Further, if the RO obtains evidence which indicates the appellant suffered from a spine injury or psychiatric symptomatology in service or while performing a period of ACDUTRA or INACDUTRA, the Board is satisfied that the evidence of record requires VA to assist the appellant by providing a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Search clinical records of the hospital/clinic at Ft. Polk as well as sick call and morning reports for the appellant's unit regarding treatment for, or absence due to, a spine injury and/or psychiatric symptomatology for the periods of ACDUTRA indicated by personnel records.  VA must attempt to obtain records from a Federal department until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).

2. If, and only if, evidence is obtained which indicates that the appellant was treated for a spine injury or otherwise injured his spine during a period of ACDUTRA, schedule him for a VA examination for the purpose of ascertaining the existence and etiology of any spine disorder.  The claims file must be made available to the examiner for review.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the appellant, the examiner should specify whether the appellant has any current lumbar spine disorder, and provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is due to an injury incurred or aggravated while performing a period of ACDUTRA.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If, and only if, evidence is obtained which indicates that the appellant was treated for psychiatric symptomatology during a period of ACDUTRA, schedule him for a VA examination for the purpose of ascertaining the existence and etiology of any acquired psychiatric disorder.  The claims file must be made available to the examiner for review.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the appellant, the examiner should specify whether the appellant has any current acquired psychiatric disorder, to include PTSD and/or schizophrenic disorder, and for each diagnosed disorder provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that acquired psychiatric disorder is due to in incident alleged by the appellant while performing a period of ACDUTRA.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


